          Case 3:18-cr-00310-EMC Document 66 Filed 09/09/19 Page 1 of 2



   BRIAN H GETZ, ESQ. (CSBN 85593)
 1 LAW OFFICES OF BRIAN H GETZ

 2 88 Kearny Street, Suite 1850
   San Francisco, CA 94108
 3 Telephone: (415) 912-5886
   Email: bhgetz@pacbell.net
 4
   Attorney for Defendant
 5
   LAWRENCE J. GERRANS
 6
                           IN THE UNITED STATES DISTRICT COURT
 7                           NORTHERN DISTRICT OF CALIFORNIA
 8                                SAN FRANCISCO DIVISION

 9 UNITED STATES OF AMERICA,                            )   Case No.: 3:18-CR-00310-EMC
                                                        )
10                                                      )
                                Plaintiff,                  AMENDED MOTION FOR PRETRIAL
                                                        )
11          vs.                                         )   RELEASE
                                                        )
12 LAWRENCE J. GERRANS                                  )   Hearing Date:   September 10, 2019
                                                        )   Hearing Time:   11:00 AM
13                             Defendant.               )   Courtroom:      E
                                                        )   Judge:          Hon. Elizabeth Laporte
14                                                      )
                                                        )
15                                                      )
16

17          Presently before this Court is the request of defendant LAWRENCE J. GERRANS for

18 Pretrial Release. Mr. Gerrans was at liberty on unsecured bond following the return of the

19 indictment in 2018. He resided in Marin County with his wife and three children. He participated

20 fully in all aspects of case preparation, including the collection of accounting records, arranging for

21 witness interviews, and securing needed documents.

22          Mr. Gerrans was remanded into custody on August 21st following a motion hearing in

23 district court. The events leading to his arrest are the subject of Counts Ten through Twelve of the

24 Second Superseding Indictment, which was returned August 27, 2019.

25                                      Grounds for Pretrial Release

26          Reference is made to a very favorable Pre Trial Services report which was prepared a year

27 ago. A copy will be conveyed to the Court for consideration the morning of the hearing.

28
                                                     -1-
                                       MOTION FOR PRETRIAL RELEASE
                                        CASE NO.: 3:18-CR-00310-EMC
          Case 3:18-cr-00310-EMC Document 66 Filed 09/09/19 Page 2 of 2




 1          Simply stated, Mr. Gerrans is not a danger to the community. The unplanned, unexpected,

 2 unforeseen meeting with CG, a blood relative, is not a reflection of who Lawrence Gerrans is.

 3          Bombastic discussion led to physical contact as the two, with a lifetime of familiarity

 4 between them, experienced anger and disappointment. It was expressed. It was not a threat but an

 5 expression of feeling. It was misdirected.

 6          Since that episode, defendant Gerrans has remained in custody, CG has pled guilty and is

 7 pending sentencing. Defendant does not pose a threat to harm CG. Their relationship will exist long

 8 after this case is adjudicated. Their relationship has been forty years in the making.
 9 DATED: September 9, 2019                             Respectfully submitted,
10
                                                                 /s/ Brian H Getz
11                                                              BRIAN H GETZ
12                                                              Attorney for Defendant
                                                                LAWRENCE J. GERRANS
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -2-
                                      MOTION FOR PRETRIAL RELEASE
                                       CASE NO.: 3:18-CR-00310-EMC
